Citation Nr: 0913569	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  0301 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Entitlement to service connection for a claimed skin 
disorder.  

2.  Entitlement to service connection for a claimed bilateral 
knee disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active military service from July 1981 to 
July 1984, and from November 1985 to August 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the RO.  

These matters were remanded by the Board to the RO in October 
2004 for further evidentiary and procedural development.  

Subsequently, in June 2008, the RO granted service connection 
for migraine headaches and assigned a 50 percent rating, 
effective on October 26, 1998.  


FINDINGS OF FACT

1.  The currently demonstrated recurring skin rash involving 
the trunk and tinea pedis are shown as likely as not to have 
had their clinical onset during service including when the 
Veteran was performing active duty in the Persian Gulf.  

2.  The currently demonstrated patello-femoral pain syndrome 
of the knee is shown as likely as not to be due to a 
documented injury that the Veteran sustained while serving in 
Germany in August 1986.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
current skin disability manifested by a recurrent itching 
skin rash along the trunk and the tinea pedis is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§ 1110, 1131, 5107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
current knee disability manifested by patello-femoral pain 
syndrome of the knees is due to disease or injury that was 
incurred in service.  38 U.S.C.A. § 1110, 1131, 5107, 7104 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Given the favorable action taken hereinbelow, the Board finds 
that further discussion of VCAA is required at this time.  

The Veteran asserts that his skin and bilateral knee 
conditions developed while was on active duty.  Specifically, 
he reports being treated and hospitalized in Hohenfels, 
Germany in August 1986 during a field exercise after he 
suffered knee injuries.  

The Veteran also reports developing a rash on his back while 
serving in the Persian Gulf following exposure to unknown 
chemical agents.  
The NPRC indicated in October 2005 that original clinical 
records of treatment from 1988 at Hohenfels had been 
furnished to VA in 2001.  It was added that a search for the 
August 1986 records was unsuccessful.  

As part of a May 2007 VA Form 21-4138, the Veteran informed 
VA that he had contacted someone who had knowledge of the 
location of his in-patient records from the time of his 
accident at the Hohenfels training area in Germany.  He 
supplied information concerning when these records were sent 
to St. Louis as well as the physical location of the records.  
However, VA efforts to obtain additional records have been 
unavailing.  

The service treatment record includes document showing that 
the Veteran was seen injuries incurred in late August 1986 
when a tool trailer was dropped and crushed his legs.  He was 
treated at a dispensary for swelling and discoloration of the 
legs.  The assessment was that of possible multiple bruises 
and scrapes from injury.  

In September 1986, during service, the Veteran was seen for a 
resolving hematoma of the right thigh and left foot planter 
fasciitis.  

A private medical report received in 1995 indicated that the 
Veteran had been treated for various conditions including 
dermatitis and hives over the entire body and urticaria 
beginning in July 1992.    

A "Gulf War" examination conducted in March 1995 at service 
medical facility showed findings that included tinea pedis 
and deep acne on the back.  

An orthopedic examination was performed for VA in June 1999 
when the Veteran related a history of sustaining thigh and 
knee injuries while service in Germany in 1988 or 1989.  The 
diagnoses included those of patello-femoral pain syndrome 
with ACL instability of the right knee and patello-femoral 
pain syndrome of the left knee.  

A general medical examination was performed for VA in June 
1999 when the Veteran related a history of developing a rash 
on this back in 1991 while serving in the Gulf area.  
Reportedly, the rash had spread to other parts of his body.  
He reported having a permanent itch.  The pertinent diagnoses 
including those of tinea versicolor and bilateral athlete's 
foot.  

Another orthopedic examination was performed for VA in March 
2006 when the examiner noted that the Veteran's service 
treatment record included documents showing that he had been 
treated for a post-injury hematoma of the right thigh in 
September 1986.  The examiner opined that he could not see a 
causal relationship between the current knee disability and 
any "disability acquired during active service."  

A dermatology examination was performed for VA in March 2006 
when the examiner noted that the service treatment records 
showed that the veteran had been treated for various skin 
manifestations during service.  The pertinent diagnosis was 
that of recurrent itching skin rash along the trunk of 
unclear origin.  The examiner added he was unable to make a 
definite determination regarding the Veteran's symptoms.  A 
followup examination in August 2006 showed similar findings 
on the Veteran's back and upper chest and livid nodule on the 
right flank.  

A private medical report dated in June 2007 noted that the 
Veteran had bilateral patellar "chondropathy."  

Following a careful review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the 
recurrent skin symptoms involving the back and upper chest 
and the tinea pedis and the current patello-femoral pain 
syndrome of both knees as likely as not had their clinical 
onset during the Veteran's extended period of active service.  

While current nature of the skin manifestations involving the 
trunk was not identified on most recent examination, a 
continuity of related symptoms and treatment since service is 
shown to be present in this case.  

The recent examiner could find no causal relationship to 
support the claim of service connection for a bilateral knee 
condition, but the Board finds that the opinion is of limited 
probative value in deciding this case because the examiner 
did not fully assess the complete medical findings 
documenting a significant injury to both legs in service or 
otherwise address the Veteran's credible assertions of having 
had chronic pain since sustaining the injury in August 1986 
during service.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for these skin conditions 
and the bilateral knee disorder is warranted.  



ORDER

Service connection for the recurrent itching skin rash along 
the trunk and for tinea pedis is granted.  

Service connection for patello-femoral pain syndrome of both 
knees is granted.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


